Citation Nr: 0720638	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to July 
1979.

This matter has come to the Board of Veteran's Appeals 
(Board) on appeal from a February 2004 decision by the RO, 
which denied that new and material evidence had been 
presented in order to reopen the veteran's claim of service 
connection for PTSD.  However, review of the claims file by 
the Board has revealed a procedural error which changes the 
status of the veteran's current claim, and which requires a 
remand.

The Board notes that claims received by the RO from the 
veteran on November 13, 2001, included a claim of service 
connection for arthritis.  By its July 24, 2002, decision, 
the RO addressed the other issues in the veteran's claim, but 
did not provide a decision on the veteran's claim of service 
connection for arthritis.  Accordingly, this matter is 
referred to the RO for further action as may be appropriate.


REMAND

The veteran's first formal claims of service connection were 
received during July 1991, including a claim of service 
connection for traumatic shock.  By a February 1992 decision, 
the RO denied service connection for a disability of the 
eyes, a disability of the ribs, bilateral shoulder 
disabilities, a back condition, hearing loss of the right 
ear, tinnitus, and a nervous condition including traumatic 
shock.  The RO granted service connection for hearing loss of 
the left ear only with a noncompensable rating.

During March 1992, the veteran filed an application to reopen 
his claim of service connection for hearing loss, added 
another claim of service connection for back injury, and a 
new claim for service connection for PTSD and nervous 
condition.  This was the veteran's first claim of service 
connection specifically for PTSD.

The RO replied with a May 1992 decision letter to the veteran 
stating that it was in reference to his duplicate claims for 
service connection for hearing loss, back injury, and PTSD 
and nervous condition, noting that those claims had 
previously been denied, that no new and material evidence had 
been received for reconsideration, and that the previous 
denials remained unchanged.  (Although the veteran's claim of 
service connection for PTSD was a new claim, the claims file 
contains an internal memorandum by the RO stating that PTSD 
was the same thing as traumatic shock.)  The RO enclosed a VA 
Form 1-4107 which explained the veteran's procedural and 
appeal rights.

In June 1992 the veteran filed a timely notice of 
disagreement (NOD) with all issues in the RO's May 1992 
decision.  The RO sent the veteran a July 1992 statement of 
the case (SOC) relating to the claims of service connection 
for right ear hearing loss and back injury, but did not 
include the issues of service connection for PTSD and nervous 
condition.  Instead, the RO sent the veteran a July 1992 PTSD 
development letter, obtained further evidence relating to his 
claim, and then in a June 1993 decision stated that the claim 
of service connection for PTSD had been reopened, but was 
denied.  The veteran did not appeal the June 1993 decision, 
and it became final.  The case has progressed through several 
more procedural steps until it has now come before the Board 
on appeal from a February 2004 decision, as noted in the 
introduction above.   

As noted previously, the veteran has filed a timely NOD with 
respect to the RO's May 1992 denial of his claims for service 
connection for PTSD and nervous condition.  To date, however, 
no SOC as to these issues has been furnished.  Pursuant to 
Manlincon v West, 12 Vet. App. 238 (1999), the Board must 
instruct the RO that these issues remain pending in appellate 
status (see 38 C.F.R. § 3.160(c) (2006)), and require further 
action.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.26 (2006).  In this regard, it is noteworthy that these 
claims are not before the Board at this time, and will only 
be before the Board if the veteran files a timely substantive 
appeal (VA Form 9).



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) notice letter that 
complies with the recent decision in the 
case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.    If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  Furnish the veteran with an SOC for 
the issues of service connection for PTSD 
and nervous condition.    Also inform the 
veteran of the requirements necessary to 
perfect an appeal.  38 C.F.R. § 19.26 
(2006).  If and only if the veteran 
perfects his appeal by timely submitting 
a substantive appeal (VA Form 9), should 
these issues be returned to the Board for 
further appellate review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 


________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 


